Citation Nr: 1134749	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  09-06 202	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Evaluation of left knee disorder, rupture of anterior cruciate ligament status post surgical repair with tricompartmental degenerative joint disease, currently rated as 10 percent disabling.

2.  Evaluation of hypertension, currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1990 to September 1999.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Anchorage, Alaska, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, the undersigned Veteran Law Judge (VLJ) met with the appellant's representative for a scheduled hearing at the RO.  A copy of the hearing transcript is associated with the claims folder.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 1990 to September 1999.

2.	On June 30, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant through his authorized representative at the appellant's scheduled hearing before the undersigned VLJ that he sought to withdraw his appeal.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant through his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the RO scheduled the appellant for a hearing before a member of the Board.  At this hearing on June 20, 2011, the undersigned VLJ and the appellant's representative had a conversation prior to going on the record.  The representative indicated to the VLJ that the appellant sought to withdrawn this appeal as he was satisfied with the evaluations assigned.  The VLJ and the appellant's representative shared this conversation on the record.  A transcript of the hearing reflects that the appellant sought to withdraw his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


